DETAILED ACTION
This action is responsive to communications filed 08 March 2021.
Claims 12-15 remain cancelled.
Claims 5, 9, 18 and 22 have been cancelled.
Claims 1-4, 6-8, 10-11, 16-17, 19-21 and 23-24 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1 and 18 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for 
The claim as written denotes a normalization of the response time "substantially", e.g. ". . . response times of the DNS servers in the pool of DNS servers are substantially normalized"; however, the specification (see 0024) discusses normalizing response times and does not define the standard for ascertaining the requisite degree of the term "substantially".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11, 16, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US-20140136878-A1) hereinafter Narayanan in view of Danforth (US-20140281029-A1) further in view of Ruggeri (US-20160219015-A1) further in view of Bittfield et al. (US-10164934-B1) hereinafter Bittfield further in view of Nandagopal et al. (US-20100217866-A1) hereinafter Nandagopal.
Regarding claim 1, Narayanan discloses:
A method comprising: 
determining, by a server, a primary server and a backup server for a client in a network ([0016] [0018] application 20 may be configured to choose one primary server and one or more secondary servers), and
selecting, from the pool of servers, the primary server and the backup server based at least on a number of active clients associated with each server ([0018] [0023-0025] based on a ratio of a total number of tenant user group sand a total number of servers in a pool, e.g. load balancing by attempting to make each server the primary for N/(M+X) user groups, i.e. as shown in FIG. 1B, two servers with six tenant user groups, where one server is a primary server for three user groups, and secondary servers may be load balanced in the same manner, see further [FIG. 1B] server 2 (item 50) servicing UG3/4/1 (item 82) and UG2/5/6 (item 86), (wherein UG3/4/1 (three user groups) using a primary server is equated to the number of active clients using a given server within a pool of servers)).
assigning, by the server, the selected primary and backup servers to the client ([0010] [FIG. 1A-B] [0016] [0018] a group of users may be provisioned by assigning them to a server pool and allotting them to a group, high availability may be provided by choosing a primary server and one or more secondary servers from the pool).
Narayanan does not explicitly disclose:
DHCP server, DHCP client, primary DNS server, backup DNS server and pool of DNS servers;
and wherein determining the primary DNS server and the backup DNS server for the DHCP client comprises:
extracting metadata from a DHCP discover packet associated with the DHCP client, wherein the metadata in the DHCP discover packet indicates physical location information associated with the DHCP client, and
selecting, from the pool of DNS servers, the primary DNS server and the backup DNS server for the DHCP client based at least on the physical location information associated with the DHCP client, a response time associated with each DNS server, and a number of active DHCP clients associated with each DNS server, and wherein a respective DNS server is selected in such a way that response times of the DNS servers in the pool of DNS servers are substantially normalized;

DHCP server and DHCP client ([0006] DHCP server/DHCP client)
and wherein determining the DNS servers for the DHCP client ([0006] DHCP is a network protocol that is used to configure network devices so that they can communicate on an IP network. A DHCP client uses the DHCP protocol to acquire configuration information, such as an IP address, a default route and one or more DNS server addresses from a DHCP server) comprises:
extracting metadata from a DHCP discover packet associated with the DHCP client ([0129] The skilled artisan will appreciate that, in DHCPv4: [0130] With respect to a DHCPDISCOVER packet: the client sends a DHCPDISCOVER packet. In the IP section, the Destination address is 255.255.255.255 (broadcast) and the Source address is 0.0.0.0. The DHCP section identifies the packet as a Discover packet and identifies the client in two places using the physical address of the network card. The values in the CHADDR field and the DHCP: Client Identifier field are identical. [0131] The broadcast DHCPDISCOVER packet is received by a Relay Agent responsible for forwarding DHCP on the local network segment. The Relay Agent inserts its IP address for the logical interface on which it received the DHCPDISCOVER in the GIADDR field of the DHCP header. The Relay Agent then forwards the packet using unicast to the configured DHCP servers (known as DHCP helpers)), wherein the metadata in the DHCP discover packet indicates information associated with the DHCP client ([0129] DHCPDISCOVER packet. In the IP section, the Destination address is 255.255.255.255 (broadcast) and the Source address is 0.0.0.0. The DHCP section identifies the packet as a Discover packet and identifies the client in two places using the physical address of the network card. The values in the CHADDR field and the DHCP: Client Identifier field are identical {note: the specification in [0026] denotes such a determination can be based on a MAC address or other DHCP options from the DHCP discover packet}), and
([0131] With respect to a DHCPOFFER packet: the DHCP server responds by sending a DHCPOFFER packet. In the IP section, the Source address is now the DHCP server IP address, and the Destination address is the broadcast address 255.255.255.255. The DHCP section identifies the packet as an Offer. The YIADDR field is populated with the IP address the server is offering the client. The CHADDR field still contains the physical address of the requesting client. In the DHCP Option Field section, various options are sent by the server along with the IP address; e.g., the Subnet Mask, Default Gateway (Router), Lease Time, and Domain Name Servers. [0132] The DHCP server sends the DHCPOFFER using unicast to the IP address contained within the GIADDR field of the DHCPDISCOVER. The DHCP Relay receives the packet and uses the GIADDR field to determine on which directly connected interface to broadcast the response, wherein DHCP servers offer addresses belonging to their available pools [0006-0007] i.e. DHCP client uses the DHCP protocol to acquire configuration information, such as IP address, a default route and one or more DNS server addresses from a DHCP server, the DHCP server uses the DHCP client information to allocate configuration information; wherein for a DHCPOFFER packet to be sent responsive to a DHCPDISCOVER packet requires that metadata extracted from the DHCPDISCOVER is utilized to offer (i.e. select servers from the pool to offer) to the DHCP client).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan in view of Danforth in order to implement the load balancing system of Narayanan in the DHCP system of Danforth to have a DHCP server assign servers from their pools so as to provide high-availability and load balancing, and wherein a selection of servers is made based on the received DHCPDISCOVER. One of ordinary skill in the art 
Narayanan-Danforth do not explicitly disclose: 
Primary DNS server, backup DNS server and pool of DNS servers,
wherein the metadata indicates physical location information associated with the client, and
selecting based at least on the physical location information associated with the client, a response time associated with each server, and wherein a respective server is selected in such a way that response times of the servers in the pool of servers are substantially normalized;
However, Ruggeri discloses: 
Primary DNS server and backup DNS server and pool of DNS servers ([0063] two managed devices 210 may act as backup devices for each other (e.g. DNS Server #1 and DNS Server #2) [0034] [FIG. 2] see managed devices 210, e.g. a pool of DNS servers (i.e. items 212, 214, 216, DNS Servers 1, 2, and 3, respectively).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth in view of Ruggeri to utilize a DHCP server to determine a primary DNS server and backup DNS server from a pool of DNS servers to provide a predetermined Quality of Experience to DHCP clients based on dynamic network parameters of the network. One of ordinary skill in the art would have been motivated to do so to translate host names to IP addresses to facilitate communications between computing devices and provide name resolution (Ruggeri, [0002]).
Narayanan-Danforth-Ruggeri do not explicitly disclose:
wherein the metadata indicates physical location information associated with the client, and

However, Bittfield discloses:
wherein the dynamic network parameters include at least physical location information associated with the client ([col. 5, ls. 3-46] identifying one or more profile parameters associated with the user device, e.g. including at least one of a current location of the user device, for assigning to the user device one or more of a DNS server) and
selecting based at least on the physical location information associated with the client ([col. 5, ls. 3-46] identifying one or more profile parameters associated with the user device, e.g. including at least one of a current location of the user device, for assigning to the user device one or more of a DNS server);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri in view of Bittfield to have assigned one or more of a DNS server to a user based on the current location of the user device. One of ordinary skill in the art would have been motivated to do so to assign DNS servers based on communications type of the user devices and profile parameters (including location of the user device) (Bittfield, [col. 1, ls. 30-55]).
Narayanan-Danforth-Ruggeri-Bittfield do not explicitly disclose:
selecting based at least on a response time associated with each server, and wherein a respective server is selected in such a way that response times of the servers in the pool of servers are substantially normalized;
However, Nandagopal discloses:
([0032-0033] load balancing system can implement QoS management in evaluating QoS policies and goals, e.g. evaluating the response time of a targeted server, i.e. of each service on a server among all the servers for selection), and wherein a respective server is selected in such a way that response times of the servers in the pool of servers are substantially normalized ([0012] providing the same response time from all servers supporting this service [0021] yielding uniform response times across multiple servers (i.e. normalized response times));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield in view of Nandagopal to have selected servers based at least on a response time associated with each server, wherein they are selected in such a way that the response times are substantially normalized. One of ordinary skill in the art would have been motivated to do so to yield uniform response times across multiple servers (Nandagopal, [0021]).
	Regarding claim 2, Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal disclose:
The method of claim 1, set forth above,
Narayanan discloses:
wherein the primary and backup servers are determined so as to provide a predetermined QoE by load balancing the pool of servers ([0010] [0018] servers for multiple user groups may be load balanced to account for changes in either the number of users or the number of servers in a pool, wherein multiple pools may be paired for disaster recovery, i.e. making each server the primary for N/(M+X) user groups).
Narayanan does not disclose:
Primary DNS server, backup DNS server and pool of DNS servers.
However, Ruggeri discloses: 
 and pool of DNS servers ([0063] two managed devices 210 may act as backup devices for each other (e.g. DNS Server #1 and DNS Server #2) [0034] [FIG. 2] see managed devices 210, e.g. a pool of DNS servers (i.e. items 212, 214, 216, DNS Servers 1, 2, and 3, respectively).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal to determine primary and backup DNS servers to provide the predetermined QoE by load balancing the pool of DNS servers. One of ordinary skill in the art would have been motivated to do so to translate host names to IP addresses to facilitate communications between computing devices and provide name resolution (Ruggeri, [0002]).
Regarding claim 3, Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal disclose:
The method of claim 2, set forth above,
Narayanan discloses:
wherein load balancing of the servers is based on dynamic network parameters of the network ([0010] [0018] servers for multiple user groups may be load balanced to account for changes in either the number of users or the number of servers in a pool, wherein multiple pools may be paired for disaster recovery, i.e. making each server the primary for N/(M+X) user groups, (changes in either the number of users or the number if serves in a pool is equated to dynamic network parameters of the network)).
Narayanan does not disclose:
DNS servers.
However, Ruggeri discloses:
([0063] two managed devices 210 may act as backup devices for each other (e.g. DNS Server #1 and DNS Server #2) [0034] [FIG. 2] see managed devices 210, e.g. a pool of DNS servers (i.e. items 212, 214, 216, DNS Servers 1, 2, and 3, respectively).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal to load balance DNS servers based on dynamic network parameters of the network. One of ordinary skill in the art would have been motivated to do so to translate host names to IP addresses to facilitate communications between computing devices and provide name resolution (Ruggeri, [0002]).
Regarding claim 6, Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal disclose:
The method of claim 1, set forth above,
Narayanan discloses:
wherein selecting the primary server and the backup server further comprises determining a user role associated with the client ([0015] when users are assigned to a pool, they are also allotted to a group, which may be based on a number of constraints, e.g. users of the same tenant should (but are not required to) be placed in the same group, whereby grouping users, the application 20 may facilitate a reduction of inter-server communication by having all of the users in a particular group serviced by the same machine, (the group is equated to user roles for one or more clients, i.e. group 1, etc.)).
Narayanan does not disclose:
primary DNS server, backup DNS server, DHCP client.
However, Danforth discloses:
DHCP client ([0006] DHCP server/DHCP client, [0080] e.g. for DHCP leases to clients).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-
Narayanan-Danforth do not explicitly disclose:
primary DNS server, backup DNS server
However, Ruggeri discloses: 
primary DNS server, backup DNS server ([0063] two managed devices 210 may act as backup devices for each other (e.g. DNS Server #1 and DNS Server #2) [0034] [FIG. 2] see managed devices 210, e.g. a pool of DNS servers (i.e. items 212, 214, 216, DNS Servers 1, 2, and 3, respectively).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal to determine primary and backup DNS servers to provide the predetermined QoE by load balancing the pool of DNS servers. One of ordinary skill in the art would have been motivated to do so to translate host names to IP addresses to facilitate communications between computing devices and provide name resolution (Ruggeri, [0002]).
Regarding claim 11, Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal disclose:
The method of claim 1, set forth above,
Narayanan discloses:
wherein the primary and backup servers assigned to the client are updated based on changes to dynamic network parameters of the network ([0015] [0010] a group of users may be provisioned by assigning them to a server pool and allotting them to a group, high availability may be provided by choosing a primary server and one or more secondary servers from the pool, where operations taken on the primary server are synchronously replicated to secondary servers so that when a primary server fails, a secondary server may be chosen as a primary for the group, wherein servers for multiple groups may be load balanced to account for changes in either the number of users or the number of servers in a pool and multiple pools may be paired for disaster recovery).
Narayanan does not disclose:
Primary and backup DNS servers, and DHCP client.
However, Danforth discloses: 
DHCP client ([0006] DHCP server/DHCP client).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal as to update the primary and backup servers assigned to the DHCP client based on changes to the dynamic network parameters. One of ordinary skill in the art would have been motivated to do so to configure network devices so that they can communicate on an IP network (Danforth, [0006]).
Narayanan-Danforth do not explicitly disclose: 
Primary and backup DNS servers.
However, Ruggeri discloses: 
Primary and backup DNS servers ([0063] two managed devices 210 may act as backup devices for each other (e.g. DNS Server #1 and DNS Server #2) [0034] [FIG. 2] see managed devices 210, e.g. a pool of DNS servers (i.e. items 212, 214, 216, DNS Servers 1, 2, and 3, respectively).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal to update the primary and backup DNS servers assigned to the DHCP client based on changed to the dynamic network parameters. One of ordinary skill in the art would have been motivated to do so to translate host names to IP addresses to facilitate communications between computing devices and provide name resolution (Ruggeri, [0002]).

Regarding claims 19 and 24, they do not further define nor teach over the limitations of claims 6 and 11, respectively, therefore claims 19 and 24 are rejected for at least the same reasons set forth above as in claims 6 and 11.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal further in view of Panayotopoulos et al. (US-9021566-B1) hereinafter Panayotopoulos.
Regarding claim 4, Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal disclose:
The method of claim 1, set forth above, wherein
Narayanan discloses:
selecting the primary and the backup servers ([0015-0016] [0018] primary server and one or more secondary servers chosen for each group of users based on the total number of servers in a pool (equated to as a dynamic network parameter of the network) and high availability guarantees granted) further comprises,
Narayanan does not explicitly disclose:
Primary DNS server and backup DNS server
performing a round-robin selection of DNS servers within the pool of DNS servers.
However, Ruggeri discloses: 
Primary DNS server and backup DNS server and pool of DNS servers ([0063] two managed devices 210 may act as backup devices for each other (e.g. DNS Server #1 and DNS Server #2) [0034] [FIG. 2] see managed devices 210, e.g. a pool of DNS servers (i.e. items 212, 214, 216, DNS Servers 1, 2, and 3, respectively).

Narayanan-Ruggeri do not explicitly disclose:
performing a round-robin selection of servers within the pool of servers.
However, Panayotopoulos discloses:
performing a round-robin selection of servers within the pool of servers ([Col. 5, lines 54-67; Col. 6, lines 1-27] the connection manager 130 of FIG. 1 includes a Web Server Pool 102 which accepts connections from a client 100, where the client 100 connects through the firewall 130 to the web server pool 120, which may be a load balanced array of individual web servers as is known in the art of load balancing, wherein for each of these processing elements present in a pool, a host assigning element is present, such as a load balancer, which may perform the assignment using any prior art queuing method, including round-robin management, least loaded assignment, least number of pending request, or other metric which provides improved server performance, wherein assigning a host requires selecting the host to assign).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal in view of Panayotopoulos to utilize a round-robin selection to determine the primary DNS and the backup DNS server within the pool of DNS servers. One of ordinary skill in the art would have 
Regarding claim 17, it does not further define nor teach over the limitations of claim 4, therefore, claim 17 is rejected for at least the same reasons set forth above as in claim 4.
Claims 7-8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal further in view of Yadav et al. (US-20120216239-A1) hereinafter Yadav.
Regarding claim 7, Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal disclose:
The method of claim 6, set forth above,
Narayanan does not explicitly disclose:
wherein the user role indicates whether the DHCP client is a guest or employee.
However, Danforth discloses: 
DHCP client ([0006] DHCP server/DHCP client),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal as to include user roles for one or more DHCP clients within the network. One of ordinary skill in the art would have been motivated to do so to configure network devices so that they can communicate on an IP network (Danforth, [0006]).
Narayanan-Danforth do not explicitly disclose:
wherein the user role indicates whether the client is a guest or employee.
However, Yadav discloses:
wherein the user role indicates whether the client is a guest or employee ([0033] the profiler 22 identifies and classifies the endpoint device 18, the identification may include for example, device type, user and location, wherein the profiler may also identify a user role associated with the user logged on to the endpoint device, such as employee, contractor, guest, etc.).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal in view of Yadav to include guest or employee as a user role to each of the DHCP clients. One of ordinary skill in the art would have been motivated to do so to enable anti-spoofing and up-to-date policy enforcement (Yadav, [0033]).
Regarding claim 8, Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal disclose:
The method of claim 1, set forth above,
Narayanan discloses:
selecting the primary and the backup servers ([0015-0016] [0018] primary server and one or more secondary servers chosen for each group of users based on the total number of servers in a pool (equated to as a dynamic network parameter of the network) and high availability guarantees granted) further comprises,
Narayanan does not explicitly disclose:
primary DNS server, backup DNS server
determining a device type associated with the DHCP client.
However, Danforth discloses: 
DHCP client ([0006] DHCP server/DHCP client),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal as to include user roles for one or more DHCP clients within the network. One of ordinary skill in the art would have been motivated to do so to configure network devices so that they can communicate on an IP network (Danforth, [0006]).

primary DNS server, backup DNS server
determining a device type associated with the client.
However, Ruggeri discloses: 
primary DNS server, backup DNS server ([0063] two managed devices 210 may act as backup devices for each other (e.g. DNS Server #1 and DNS Server #2) [0034] [FIG. 2] see managed devices 210, e.g. a pool of DNS servers (i.e. items 212, 214, 216, DNS Servers 1, 2, and 3, respectively).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal to determine primary and backup DNS servers to provide the predetermined QoE by load balancing the pool of DNS servers. One of ordinary skill in the art would have been motivated to do so to translate host names to IP addresses to facilitate communications between computing devices and provide name resolution (Ruggeri, [0002]).
Narayanan-Danforth-Ruggeri do not explicitly disclose:
determining a device type associated with the client.
Yadav discloses:
determining a device type associated with the client ([0033] the profiler 22 identifies and classifies the endpoint device 18, the identification may include for example, device type, user and location).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal in view of Yadav to include device types for one or more DHCP clients within the network as dynamic network parameters. One of ordinary skill in the art would have been motivated to do so to enable anti-spoofing and up-to-date policy enforcement (Yadav, [0033]).
.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal further in view of Hui et al. (US-20120307825-A1) hereinafter Hui.
Regarding claim 10, Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal disclose:
The method of claim 1, set forth above, wherein
Narayanan discloses:
selecting the primary and the backup servers ([0015-0016] [0018] primary server and one or more secondary servers chosen for each group of users based on the total number of servers in a pool (equated to as a dynamic network parameter of the network) and high availability guarantees granted) further comprises,
Narayanan does not explicitly disclose:
Primary DNS server, backup DNS server
determining a connection type associated with the DHCP client.
However, Danforth discloses: 
DHCP client ([0006] DHCP server/DHCP client),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal as to include user roles for one or more DHCP clients within the network. One of ordinary skill in the art would have been motivated to do so to configure network devices so that they can communicate on an IP network (Danforth, [0006]).
Narayanan-Danforth do not explicitly disclose:

determining a connection type associated with the client.
However, Ruggeri discloses: 
primary DNS server, backup DNS server ([0063] two managed devices 210 may act as backup devices for each other (e.g. DNS Server #1 and DNS Server #2) [0034] [FIG. 2] see managed devices 210, e.g. a pool of DNS servers (i.e. items 212, 214, 216, DNS Servers 1, 2, and 3, respectively).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal to determine primary and backup DNS servers to provide the predetermined QoE by load balancing the pool of DNS servers. One of ordinary skill in the art would have been motivated to do so to translate host names to IP addresses to facilitate communications between computing devices and provide name resolution (Ruggeri, [0002]).
Narayanan-Danforth-Ruggeri do not explicitly disclose:
determining a connection type associated with the client.
However, Hui discloses:
determining a connection type associated with the client ([0039] example metrics used to select paths may comprise cost, delay, latency, bandwidth, expected transmission count, etc., where example constraints that may be placed on the route selection may comprise various reliability threshold, restrictions on battery operation, multipath diversity, bandwidth requirements, transmission types (e.g. wired, wireless, etc.)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Narayanan-Danforth-Ruggeri-Bittfield-Nandagopal in view of Hui to include connection types for one or more DHCP clients as dynamic 
Regarding claim 23, it does not further define nor teach over the limitations of claim 10, therefore, claim 23 is rejected for at least the same reasons as set forth above as in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Howard et al. (US-10097448-B1) ROUTING MODE AND POINT-OF-PRESENCE SELECTION SERVICE;
Richardson et al. (US-20100125673-A1) REQUEST ROUTING UTILIZING CLIENT LOCATION INFORMATION;
Teobes et al. (US-20060116988-A1) ARRANGEMENT FOR SELECTING A SERVER TO PROVIDE DISTRIBUTED SERVICES FROM AMONG MULTIPLE SERVERS BASED ON A LOCATION OF A CLIENT DEVICE;
Breau et al. (US-9197485-B1) GEOGRAPHICALLY APPROPRIATE DOMAIN NAME SYSTEM ASSIGNMENT;
Enrique Salpico (US-10129246-B2) ASSIGNMENT AND DISTRIBUTION OF NETWORK CONFIGURATION PARAMETERS TO DEVICES;
Zhang et al. (US-20100198910-A1) ENHANCED METHOD AND APPARATUS FOR REDUCING CONGESTION IN DHCP NETWORK SYSTEM;
White et al. (US-20150081926-A1) CONFIGURING DNS CLIENTS;
Yoshida et al. (US-20030123463-A1) METHOD FOR ASSIGNING SETTING INFORMATION FOR CONNECTION TO EXTERNAL NETWORK;
Johnson et al. (US-20160087933-A1) TECHNIQUES FOR THE DEPLOYMENT AND MANAGEMENT OF NETWORK CONNECTED DEVICES;
Goddard (US-20020055980-A1) CONTROLLED SERVER LOADING; 
Douglis et al. (US-20050204039-A1) METHOD AND APPARATUS FOR LIMITING REUSE OF DOMAIN NAME SYSTEM RESPONSE INFORMATION; 
Nickolov et al. (US-20110153697-A1) AUTOMATED FILER TECHNIQUE FOR USE IN VIRTUALIZED APPLIANCES AND APPLICATIONS; 
Johnsson et al. (US-20110282998-A1) ADDRESS ALLOCATION IN A NETWORK;
Warrick et al. (US-20140344890-A1) DNS-BASED CAPTIVE PORTAL WITH INTEGRATED TRANSPARENT PROXY TO PROTECT AGAINST USER DEVICE CACHING INCORRECT IP ADDRESS; 
DOUGLAS et al. (US-20150058467-A1) FAST PROVISION OF PLATFORM-AS-A-SERVICE SYSTEM AND METHOD; 
Vanderbeck (US-7000016-B1) SYSTEM AND METHOD FOR MULTI-SITE CLUSTERING IN A NETWORK; 
Higgins (US-8998544-B1) LOAD BALANCER.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453